Exhibit 10.6

AMENDED AND RESTATED

ZIMMER BIOMET HOLDINGS, INC.

DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

(As Amended May 5, 2015 and Further Amended as of June 24, 2015)

 

  Section 1. Grandfathered Benefits.

Mandatory Deferrals and Elective Deferrals, as defined below, that were deferred
and vested prior to January 1, 2005, shall be subject to the terms of the Plan
as in effect on October 3, 2004. The Company shall maintain appropriate records
to identify deferrals made and vested prior to 2005, together with any
attributable earnings or losses.

 

  Section 2. Eligibility.

Any member of the Board of Directors (the “Board”) of Zimmer Biomet Holdings,
Inc. who is not an officer or employee of the Company or a subsidiary thereof is
eligible to participate in the Plan and will be a participant.

 

  Section 3. Deferred Compensation Account.

There shall be established on the books of the Company for each participant a
deferred compensation account in the participant’s name. The account shall
distinguish between compensation deferred and vested prior to 2005 and
compensation deferred or vested after 2004.

 

  Section 4. Amount of Deferral.

(a) Mandatory Deferrals. Until such time as a participant meets the guideline
level of Share Unit or Company common stock ownership established by the Board,
fifty percent of the basic fee payable to a participant for membership on the
Board (the “Mandatory Deferral”) shall be deferred and credited to the
participant’s deferred compensation account as Share Units equal to the number
of shares of the Company’s common stock that could have been purchased with the
deferred fee, determined by dividing the dollar value of the deferred fee by the
fair market value of a share of the Company’s common stock as reported in The
Wall Street Journal on the effective date of the deferral. As an additional
Mandatory Deferral, at each annual meeting of the stockholders of the Company
(“Annual Meeting”), each participant will receive 500 deferred Share Units (the
“Annual Deferred Share Units”). The value of each Annual Deferred Share Unit
will be equal to a share of the Company’s common stock as reported in The Wall
Street Journal on the date of grant.

(b) Elective Deferrals. For any calendar year, a participant may elect to defer
receipt of compensation in excess of the participant’s Mandatory Deferral for
that year (the “Elective Deferral”) by filing the appropriate form in accordance
with Section 9 and requesting deferral of: (1) all of the participant’s
compensation in excess of the participant’s Mandatory Deferral payable to the
participant for serving on the Board and any committee thereof; or (2) any
percentage specified by the participant of the compensation described in
clause (1) that is in excess of the participant’s Mandatory Deferral.

  Section 5. Form and Computation of Deferred Amounts.

Subject to Section 4, at the time a participant elects to make an Elective
Deferral, the participant shall elect to have the Elective Deferral credited to
his or her deferred compensation account as Treasury Units, Dollar Units, or
Share Units (each an “Investment Option”). A participant may allocate the
Elective Deferrals among the Investment Options in increments of 0%, 33 1/3%,
50%, 66 2/3% or 100%. Any deferred amount credited to a participant’s deferred
compensation account as Treasury Units shall be credited with interest at a rate
to be set by the Company in January of each year after a review of the six-month
United States Treasury bill discount rates for the preceding year. Any deferred
amount credited to a participant’s deferred compensation account as Dollar Units
shall be credited with interest at a rate to be set by the Company in January of
each year after a review of investment return on the invested cash of the
Company. If a participant elects to allocate a deferred amount to Share Units,
the participant will be credited with Share Units equal to the number of shares
of the Company’s common stock that could have been purchased with the deferred
amount, determined by dividing the dollar value of the deferred amount by the
fair market value of a share of the Company’s common stock as reported in The
Wall Street Journal on the effective date of the deferral. Upon payment by the
Company of dividends on its common stock, the amount credited to a participant’s
deferred compensation account as Share Units shall be credited with an amount
equal to the number of Share Units multiplied by a fraction, the numerator of
which is the amount of the dividend and the denominator of which is the fair
market value of a share of the Company’s common stock as reported in The Wall
Street Journal on the day the dividend is payable. The amount of Share Units in
a participant’s deferred compensation account shall be adjusted in the
discretion of the Board to take into account a merger, consolidation,
reorganization, recapitalization, stock split or other change in corporate
structure of capitalization affecting the Company’s common stock. At its
discretion, the Board may discontinue, modify, or offer additional Investment
Options.

 

  Section 6. Period of Deferral.

A participant’s Mandatory Deferrals, including Annual Deferred Share Units, will
be paid sixty days after the participant’s Separation From Service, defined as
the expiration or other termination of all contracts, agreements, or
arrangements under which the participant performs services for the Company, or
any other company under common control with the Company, whether as a Director
or other independent contractor or employee, provided that the expiration or
termination constitutes a good-faith and complete termination of the contractual
relationship between the participant and the Company (and all other companies
under common control with the Company). Whether a Separation From Service has
occurred for purposes of this Plan will be determined in accordance with the
applicable standards under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), including § 1.409A-1(h). At the time a

 



--------------------------------------------------------------------------------

participant makes a deferral election in accordance with Section 9, the
participant may elect the period of deferral for amounts attributable to the
Elective Deferrals that are the subject of that election. A participant may
elect to defer receipt of amounts attributable to Elective Deferrals (1) until a
specified year in the future, (2) until the participant’s Separation From
Service, or (3) until the end of the calendar year in which the participant’s
Separation From Service occurs. If the participant elects alternative (1),
payment will be made or commence within sixty days after the beginning of the
year specified in the election; if the participant elects alternative (2),
payment will be made or commence within sixty days after the participant’s
Separation From Service; and if the participant elects alternative (3), payment
will be made or commence within sixty days after the end of the calendar year in
which the participant’s Separation From Service occurs. If, with respect to an
Elective Deferral, a participant does not make a timely election (in accordance
with Section 9) as to the period of deferral, payment of amounts attributable to
the Elective Deferral will be made or commence within sixty days after the
participant’s Separation From Service.

 

  Section 7. Form of Payment.

Mandatory Deferrals, including Annual Deferred Share Units, will be paid in
shares of the Company’s common stock.

At the time a participant makes a deferral election in accordance with
Section 9, the participant may elect the form of payment for amounts
attributable to the Elective Deferrals that are the subject of that election. A
participant may elect to receive payment of amounts attributable to Elective
Deferrals in either (1) a lump sum cash payment or (2) a number of annual cash
installments, not more than ten, as specified by the participant. If installment
payments are elected, the amount of each installment shall be equal to the
balance in the participant’s deferred compensation account divided by the number
of installments remaining to be paid (including the installment in question). If
a participant fails to make a timely election as to form of payment, payment
will be made in a lump sum cash payment.

 

  Section 8. Death Prior to Receipt.

If a participant dies prior to receipt of any of the amounts payable pursuant to
this Plan, the participant’s Mandatory Deferrals, including Annual Deferred
Share Units, will be paid, in shares of the Company’s common stock, to the
participant’s beneficiary or estate, as the case may be, within sixty days after
the participant’s death.

At the time a participant makes a deferral election in accordance with
Section 9, the participant may elect that, in the event he or she dies prior to
receipt of any of the amounts payable pursuant to this Plan, the participant’s
deferred compensation account attributable to Elective Deferrals will be paid to
the participant’s beneficiaries or estate, as the case may be, in either (1) a
lump sum cash payment within sixty days following the participant’s death, or
(2) a number of annual cash installments, not more than ten, as specified by the
participant. If the participant elects alternative (2), the initial installment
payment to the beneficiaries or estate will be made sixty days after the
participant’s death, and the amount of each installment will be determined as
provided in the third sentence of Section 7. If payment to the participant
pursuant to clause (2) of Section 7 had commenced prior to death, the
installment payments to the

participant’s beneficiaries or estate, as the case may be, will be made at the
same time and in the same amount as installment payments would have been made to
the participant had he or she survived. For purposes of this Section 8, any
amounts deferred as Share Units will be converted to Dollar Units by multiplying
the number of Share Units credited to a participant’s deferred compensation
account on the date of his or her death by the fair market value of a share of
the Company’s common stock on such date as reported in The Wall Street Journal.

 

  Section 9. Time of Election of Deferral.

This Section 9 governs the time for making “Deferral Elections,” which include
elections to make Elective Deferrals pursuant to Section 4, elections as to the
form and computation of deferred amounts pursuant to Section 5, elections of the
period of deferral pursuant to Section 6, elections of the form of payment
pursuant to Section 7, and elections with respect to death benefits pursuant to
Section 8.

A nominee for election as a Director may make a Deferral Election prior to his
or her election for the calendar year in which he or she is being elected,
except that a person elected a Director by the Board may make a Deferral
Election within 30 days after his/her election as a Director, in which event the
Deferral Election shall be effective only with respect to compensation paid
after the Deferral Election is made. A person then currently serving as a
Director may make a Deferral Election with respect to compensation for the next
succeeding calendar year no later than the preceding November 30th. This
Deferral Election will be deemed to apply for each succeeding calendar year,
unless (1) the participant elects, in accordance with Section 11, to discontinue
the Deferral Election or make a new Deferral Election, or (2) the election is
stated, in writing, to apply only to the current calendar year.

 

  Section 10. Manner of Electing Deferral.

A participant may make a Deferral Election by giving written notice to the Board
on a form provided by the Company, which notice shall include the amount to be
deferred, the form in which the amount deferred is to be credited, whether the
deferral will be converted into options to purchase shares of the Company’s
common stock pursuant to Section 12, the period of deferral and the form of
payment, including the number of installments, if any.

 

  Section 11. Effect of Election.

A Deferral Election shall be irrevocable by the participant once the calendar
year to which it applies has commenced. An election may be discontinued or
modified by the participant with respect to calendar years not yet begun by
notifying the Board in writing no later than November 30th of the preceding
year.

 

  Section 12. Maximum Number of Shares.

The maximum number of shares of the Company’s common stock that may be issued
and distributed under this Plan on or after the Effective Date shall be Two
Hundred Thousand (200,000) shares, subject to adjustment as provided under
Section 5, above.

 



--------------------------------------------------------------------------------

  Section 13. Participant’s Rights Unsecured.

The right of any participant to receive future payments under the provisions of
the Plan shall be an unsecured claim against the general assets of the Company.

 

  Section 14. Statement of Account.

A statement will be sent to each participant each year reflecting the value of
his or her deferred compensation account as of the end of the preceding year.

 

  Section 15. Assignability and Beneficiaries.

No right to receive payments under the Plan shall be transferable or assignable
by a participant other than by will or under the laws of descent and
distribution, except that a participant may designate one or more beneficiaries
pursuant to the provisions of this Section. On a form to be provided by the
Company, a participant may name beneficiaries to receive any amounts to which
the participant may be entitled under the Plan in the event of the participant’s
death. A participant may change his or her beneficiary designation from time to
time in the same manner. If a participant fails to designate any beneficiary, or
if no designated beneficiary is living on the date on which any payment becomes
payable to the participant’s beneficiaries, the payment will be payable to the
participant’s estate.

 

  Section 16. Administration.

The Plan will be administered by the Board, which will have the authority to
adopt rules and regulations to carry out the Plan and to interpret, construe and
implement the provisions of the Plan. The

Plan, as amended and restated, is intended to comply with Section 409A and will
be construed accordingly. In construing or interpreting any vague or ambiguous
Plan provision, the interpretation that will prevail is the interpretation that
will cause the Plan to comply with the applicable standards under Code
Section 409A. To the extent that any terms of the Plan would subject any
participant to gross income inclusion, interest, or additional tax pursuant to
Code Section 409A, those terms are to that extent superseded by the applicable
Section 409A standards.

 

  Section 17. Amendment.

This Plan may at any time or from time to time be amended, modified or
terminated by the Board. No amendment, modification or termination shall,
without the consent of the participant, adversely affect that participant’s
accruals in his or her deferred compensation account as of the date of
amendment, modification or termination.

 

  Section 18. Governing Law.

The validity, construction, interpretation and effect of the Plan and agreements
issued under the Plan shall be governed and construed by and determined in
accordance with the Code, and, to the extent not in conflict, with the laws of
the State of Indiana, without giving effect to the conflict of laws provisions
thereof.

 

  Section 19. Termination Date.

The Plan shall terminate effective as of December 31, 2022. Notwithstanding the
foregoing, any Mandatory Deferrals and Elective Deferrals deferred prior to
January 1, 2023, shall be distributed in accordance with the Plan as in effect
on December 31, 2022.

 